U.S. SECURITIES AND EXCHANGE COMMISSIONWashington, D.C. 20549 Form 10-Q Mark One x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2017 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 333-185928 AGRO CAPITAL MANAGEMENT CORP. (Exact name of registrant as specified in its charter) Nevada EIN 33-1230673 (State or Other Jurisdiction ofIncorporation or Organization) (Primary Standard IndustrialClassification Number) (IRS EmployerIdentification Number) c/o Reitler Kailas & Rosenblatt LLC 885 Third Avenue
